Exhibit 10.18

EXECUTION VERSION

GLOBAL SUBSIDIARIES GUARANTY

GLOBAL SUBSIDIARIES GUARANTY, dated as of December 30, 2009 (as so amended and
restated and as the same may be further amended, modified, restated and/or
supplemented from time to time, this “Guaranty”), made by and among each of the
undersigned guarantors (each, a “Guarantor” and, together with any other entity
that becomes a guarantor hereunder pursuant to Section 22 hereof, collectively,
the “Guarantors”) in favor of Deutsche Bank Trust Company Americas, as
Administrative Agent (together with any successor administrative agent, the
“Administrative Agent”), for the benefit of the Secured Creditors (as defined
below). Except as otherwise defined herein, all capitalized terms used herein
and defined in the DIP Credit Agreement (as defined below) shall be used herein
as therein defined.

W I T N E S S E T H:

WHEREAS, the U.S. Debtors are debtors-in-possession under Chapter 11 of the
United States Bankruptcy Code (the “Bankruptcy Code”), in jointly administered
cases (collectively, the “U.S. Cases”) pending in the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) and the Canadian
Borrower commenced proceedings (the “Canadian Case” and together with the U.S.
Cases, the “Cases”) in the Ontario Superior Court of Justice (Commercial List)
(the “Canadian Court”) pursuant to Canada’s Companies’ Creditors Arrangement
Act, R.S.C. 1985, c. C-36 (the “CCAA”);

WHEREAS, Holdings, the Borrowers, the Lenders from time to time party thereto,
the Administrative Agent, and the other agents party thereto entered into a
Debtor-In-Possession Credit Agreement, dated as of December 18, 2009 (as
amended, modified, extended, renewed, replaced, restated, supplemented or
refinanced from time to time, and including any agreement extending the maturity
of, refinancing or restructuring (including, but not limited to, the inclusion
of additional borrowers or guarantors thereunder or any increase in the amount
borrowed) of all or any portion of, the indebtedness under such agreement or any
successor agreements, whether or not with the same agent, trustee,
representative lenders or holders, the “DIP Credit Agreement”) providing for the
making of Loans to the Borrowers, all as contemplated therein (the Lenders, the
Administrative Agent, and each other Agent are hereinafter collectively referred
to as the “DIP Lender Creditors”);

WHEREAS, each Borrower and/or one or more of its Subsidiaries may at any time
and from time to time following the commencement of the Cases enter into one or
more Post Petition Cash Management Arrangements with one or more Lenders or any
affiliate thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the DIP Credit Agreement for any
reason, together with such Lender’s or affiliate’s successors and assigns, if
any, collectively, the “Post Petition Cash Management Creditors,” with each such
Post Petition Cash Management Arrangement with a Post Petition Cash Management
Creditor being herein called a “Secured Post Petition Cash Management
Arrangement”);

WHEREAS, each Borrower and/or one or more of its Subsidiaries may at any time
and from time to time following the commencement of the Cases enter into one or
more Post Petition Swap Agreements with one or more Lenders or any affiliate
thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the DIP Credit Agreement for any
reason, together with such Lender’s or affiliate’s successors and assigns, if
any, the “Other DIP Creditors” and, together with the DIP Lender Creditors and
the Post Petition Cash Management Creditors, the “Secured Creditors”, with each
such Post Petition Swap Agreement entered into with an Other DIP Creditor
following the commencement of the Cases being herein called a “Post Petition
Secured Hedging Agreement”);



--------------------------------------------------------------------------------

WHEREAS, pursuant to the U.S. Borrower’s Guaranty, the U.S. Borrower has
guaranteed to the Secured Creditors the payment when due of all U.S. Borrower
Guaranteed Obligations as described therein;

WHEREAS, pursuant to the Canadian Subsidiaries Guaranty, each
Canadian Subsidiary Guarantor has jointly and severally guaranteed to the
Secured Creditors the payment when due of all Guaranteed Obligations as
described therein;

WHEREAS, it is a condition precedent to the making of Loans to the Borrowers
under the DIP Credit Agreement, to the Post Petition Cash Management Creditors
entering into and maintaining Secured Post Petition Cash Management Arrangements
after the date hereof and to the Other DIP Creditors entering into and/or
maintaining Post Petition Secured Hedging Agreements after the date hereof that
each Guarantor shall have executed and delivered to the Administrative Agent
this Guaranty; and

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by the
Borrowers under the DIP Credit Agreement, the entering into and maintaining by
the Borrowers and/or one or more of their respective Subsidiaries of Secured
Post Petition Cash Management Arrangements after the date hereof and the
entering into and/or maintaining by the Borrowers and/or one or more of their
respective Subsidiaries of Post Petition Secured Hedging Agreements after the
date hereof and, accordingly, desires to execute this Guaranty in order to
satisfy the conditions described in the preceding paragraph and to induce the
Lenders to make Loans to the Borrowers, the Post Petition Cash Management
Creditors to enter into and maintain Secured Post Petition Cash Management
Arrangements with the Borrowers and/or one or more of their respective
Subsidiaries and the Other DIP Creditors to enter into and maintain Post
Petition Secured Hedging Agreements with the Borrowers and/or one or more of
their respective Subsidiaries;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Secured Creditors and hereby
covenants and agrees with each other Guarantor and the Administrative Agent for
the benefit of the Secured Creditors as follows:

1. GUARANTY. (a) Each Guarantor, jointly and severally, irrevocably, absolutely
and unconditionally guarantees as a primary obligor and not merely as surety:

(i) to the DIP Lender Creditors the full and prompt payment when due (whether at
the stated maturity, by required prepayment, declaration, acceleration, demand
or otherwise) of (x) the principal of premium, if any, and interest on the Notes
issued by, and the Loans made to, each of the Borrowers under the DIP Credit
Agreement and (y) all other obligations (including, without limitation,
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness owing by each
Borrower to the DIP Lender Creditors under each Credit Document to which such
Borrower is a party (including, without limitation, indemnities, Fees and
interest thereon (including, without limitation, any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for in the DIP Credit Agreement, whether or not such
interest is an allowed claim in any such proceeding)), whether now existing or
hereafter incurred under, arising out of or in connection with each such Credit
Document and the due performance and compliance by each Borrower with all of the
terms, conditions, covenants and agreements contained in all such Credit
Documents (all such principal, premium, interest, liabilities, indebtedness and
obligations under this clause (i), except to the extent consisting of
obligations or liabilities with respect to Post Petition Secured Hedging
Agreements or Secured Post Petition Cash Management Arrangements, being herein
collectively called the “DIP Credit Document Obligations”);

 

2



--------------------------------------------------------------------------------

(ii) to each Other DIP Creditor the full and prompt payment when due (whether at
the stated maturity, by required prepayment, declaration, acceleration, demand
or otherwise) of all obligations (including, without limitation, obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), liabilities and indebtedness (including, without limitation,
any interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the respective
Post Petition Secured Hedging Agreements, whether or not such interest is an
allowed claim in any such proceeding) owing by each Borrower and each other
Guaranteed Party (as defined below) under each Post Petition Secured Hedging
Agreement to which it is a party, whether now in existence or hereafter arising,
and the due performance and compliance by each Borrower and each such other
Guaranteed Party with all of the terms, conditions, covenants and agreements
contained therein (all such obligations, liabilities and indebtedness being
herein collectively called the “Post Petition Hedging Obligations”); and

(iii) to each Post Petition Cash Management Creditor the full and prompt payment
when due (whether at the stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) of all obligations (including, without
limitation, obligations which, but for the automatic stay under Section 362(a)
of the Bankruptcy Code, would become due), liabilities and indebtedness
(including, without limitation, any interest accruing after the commencement of
any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided for in the respective Secured Post Petition Cash Management
Arrangement, whether or not such interest is an allowed claim in any such
proceeding) owing by each Borrower and each other Guaranteed Party under each
Secured Post Petition Cash Management Arrangement to which it is a party,
whether now in existence or hereafter arising, and the due performance and
compliance by each Borrower and each such other Guaranteed Party with all of the
terms, conditions, covenants and agreements contained therein (all such
obligations, liabilities and indebtedness being herein collectively called the
“Post Petition Cash Management Obligations”, and together with the DIP Credit
Document Obligations and the Post Petition Hedging Obligations are herein
collectively called the “Guaranteed Obligations”).

 

3



--------------------------------------------------------------------------------

As used herein, the term “Guaranteed Party” shall mean each Borrower and each
other Subsidiary of Holdings party to any Post Petition Secured Hedging
Agreement or Secured Post Petition Cash Management Arrangement. Each Guarantor
understands, agrees and confirms that the Secured Creditors may enforce this
Guaranty up to the full amount of the Guaranteed Obligations against such
Guarantor without proceeding against any other Guarantor, any Borrower or any
other Guaranteed Party, or against any security for the Guaranteed Obligations,
or under any other guaranty covering all or a portion of the Guaranteed
Obligations. This Guaranty is a guaranty of prompt payment and performance and
not of collection.

(b) Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due or payable by any Borrower or any such other
Guaranteed Party upon the occurrence in respect of any Borrower or any other
Guaranteed Party of any of the events specified in clauses (h), (i) or (j) of
Section 11 of the DIP Credit Agreement, and unconditionally, absolutely and
irrevocably, jointly and severally, promises to pay such Guaranteed Obligations
to the Secured Creditors, or order, on demand.

2. LIABILITY OF GUARANTORS ABSOLUTE. The liability of each Guarantor hereunder
is primary, absolute, joint and several, and unconditional and is exclusive and
independent of any security for or other guaranty of the indebtedness of any
Borrower or any other Guaranteed Party whether executed by such Guarantor, any
other Guarantor, any other guarantor or by any other party, and the liability of
each Guarantor hereunder shall not be affected or impaired by any circumstance
or occurrence whatsoever, including, without limitation: (a) any direction as to
application of payment by any Borrower, any other Guaranteed Party or any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a Guarantor or of any other party as to the Guaranteed Obligations,
(c) any payment on or in reduction of any such other guaranty or undertaking,
(d) any dissolution, termination or increase, decrease or change in personnel by
any Borrower or any other Guaranteed Party, (e) the failure of the Guarantor to
receive any benefit from or as a result of its execution, delivery and
performance of this Guaranty, (f) any payment made to any Secured Creditor on
the indebtedness which any Secured Creditor repays any Borrower or any other
Guaranteed Party pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each Guarantor
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, (g) any action or inaction by the Secured
Creditors as contemplated in Section 5 hereof or (h) any invalidity, rescission,
irregularity or unenforceability of all or any part of the Guaranteed
Obligations or of any security therefor.

3. OBLIGATIONS OF GUARANTORS INDEPENDENT. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor, any Borrower or any other Guaranteed Party, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor, any other guarantor, any Borrower
or any other Guaranteed Party and whether or not any other Guarantor, any other
guarantor, any Borrower or any other Guaranteed Party be joined in any such
action or actions. Each Guarantor waives (to the fullest extent permitted by
applicable law) the benefits of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by any Borrower or
any other Guaranteed Party or other circumstance which operates to toll any
statute of limitations as to such Borrower or such other Guaranteed Party shall
operate to toll the statute of limitations as to each Guarantor.

 

4



--------------------------------------------------------------------------------

4. WAIVERS BY GUARANTORS. (a) Each Guarantor hereby waives (to the fullest
extent permitted by applicable law) notice of acceptance of this Guaranty and
notice of the existence, creation or incurrence of any new or additional
liability to which it may apply, and waives promptness, diligence, presentment,
demand of payment, demand for performance, protest, notice of dishonor or
nonpayment of any such liabilities, suit or taking of other action by the
Administrative Agent or any other Secured Creditor against, and any other notice
to, any party liable thereon (including such Guarantor, any other Guarantor, any
other guarantor, any Borrower or any other Guaranteed Party) and each Guarantor
further hereby waives any and all notice of the creation, renewal, extension or
accrual of any of the Guaranteed Obligations and notice or proof of reliance by
any Secured Creditor upon this Guaranty, and the Guaranteed Obligations shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, modified, supplemented or waived, in reliance upon this
Guaranty.

(b) Each Guarantor waives any right to require the Secured Creditors to:
(i) proceed against any Borrower, any other Guaranteed Party, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other party;
(ii) proceed against or exhaust any security held from any Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other party; or (iii) pursue any other remedy in the Secured
Creditors’ power whatsoever. Each Guarantor waives any defense based on or
arising out of any defense of any Borrower, any other Guaranteed Party, any
other Guarantor, any other guarantor of the Guaranteed Obligations or any other
party other than payment in full in cash of the Guaranteed Obligations,
including, without limitation, any defense based on or arising out of the
disability of any Borrower, any other Guaranteed Party, any other Guarantor, any
other guarantor of the Guaranteed Obligations or any other party, or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Borrower or any
other Guaranteed Party other than payment in full in cash of the Guaranteed
Obligations. The Secured Creditors may, at their election, foreclose on any
collateral serving as security held by the Administrative Agent, the Collateral
Agent or the other Secured Creditors by one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable
(to the extent such sale is permitted by applicable law), or exercise any other
right or remedy the Secured Creditors may have against any Borrower, any other
Guaranteed Party or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Guaranteed Obligations have been paid in full in cash. Each Guarantor
waives any defense arising out of any such election by the Secured Creditors,
even though such election operates to impair or extinguish any right of
reimbursement, contribution, indemnification or subrogation or other right or
remedy of such Guarantor against any Borrower, any other Guaranteed Party, any
other guarantor of the Guaranteed Obligations or any other party or any
security.

 

5



--------------------------------------------------------------------------------

(c) Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of each Borrower’s, each other Guaranteed Party’s and
each other Guarantor’s financial condition, affairs and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and has adequate means to obtain from each Borrower, each
other Guaranteed Party and each other Guarantor on an ongoing basis information
relating thereto and each Borrower’s, each other Guaranteed Party’s and each
other Guarantor’s ability to pay and perform its respective Guaranteed
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guaranty is in effect. Each Guarantor
acknowledges and agrees that (x) the Secured Creditors shall have no obligation
to investigate the financial condition or affairs of any Borrower, any other
Guaranteed Party or any other Guarantor for the benefit of such Guarantor nor to
advise such Guarantor of any fact respecting, or any change in, the financial
condition, assets or affairs of any Borrower, any other Guaranteed Party or any
other Guarantor that might become known to any Secured Creditor at any time,
whether or not such Secured Creditor knows or believes or has reason to know or
believe that any such fact or change is unknown to such Guarantor, or might (or
does) increase the risk of such Guarantor as guarantor hereunder, or might (or
would) affect the willingness of such Guarantor to continue as a guarantor of
the Guaranteed Obligations hereunder and (y) the Secured Creditors shall have no
duty to advise any Guarantor of information known to them regarding any of the
aforementioned circumstances or risks.

(d) Each Guarantor hereby acknowledges and affirms that it understands that to
the extent the Guaranteed Obligations are secured by Real Property located in
the State of California, such Guarantor shall be liable for the full amount of
the liability hereunder notwithstanding foreclosure on such Real Property by
trustee sale or any other reason impairing such Guarantor’s or any Secured
Creditors’ right to proceed against any Borrower, any other Guaranteed Party or
any other guarantor of the Guaranteed Obligations.

(e) Each Guarantor hereby waives (to the fullest extent permitted by applicable
law) until such time as the Guaranteed Obligations have been irrevocably paid in
full in cash all rights and benefits under Section 580a, 580b, 580d and 726 of
the California Code of Civil Procedure. Each Guarantor hereby further waives (to
the fullest extent permitted by applicable law) until such time as the
Guaranteed Obligations have been irrevocably paid in full in cash, without
limiting the generality of the foregoing or any other provision hereof, all
rights and benefits which might otherwise be available to such Guarantor under
Sections 2809, 2810, 2815, 2819, 2821, 2839, 2845, 2848, 2849, 2850, 2899
and 3433 of the California Civil Code.

(f) Until the Guaranteed Obligations have been paid in full in cash, each
Guarantor waives its rights of subrogation and reimbursement and any other
rights and defenses available to such Guarantor by reason of Sections 2787
to 2855, inclusive, of the California Civil Code, including, without limitation,
(1) any defenses such Guarantor may have to this Guaranty by reason of an
election of remedies by the Secured Creditors and (2) any rights or defenses
such Guarantor may have by reason of protection afforded to any Borrower or any
other Guaranteed Party pursuant to the anti deficiency or other laws of
California limiting or discharging such Borrower’s or such other Guaranteed
Party’s indebtedness, including, without limitation, Section 580a, 580b, 580d
or 726 of the California Code of Civil Procedure. In furtherance of such
provisions, each Guarantor hereby waives all rights and defenses arising out of
an election of remedies by the Secured Creditors, even though that election of
remedies, such as a nonjudicial foreclosure, destroys such Guarantor’s rights of
subrogation and reimbursement against any Borrower or any other Guaranteed Party
by the operation of Section 580d of the California Code of Civil Procedure or
otherwise.

 

6



--------------------------------------------------------------------------------

(g) Each Guarantor hereby acknowledges and agrees that no Secured Creditor nor
any other Person shall be under any obligation (a) to marshal any assets in
favor of such Guarantor or in payment of any or all of the liabilities of any
Guaranteed Party under the Credit Documents or the obligation of such Guarantor
hereunder or (b) to pursue any other remedy that such Guarantor may or may not
be able to pursue itself any right to which such Guarantor hereby waives.

(h) Each Guarantor incorporated or organized in Mexico (the “Mexican
Guarantors”), unconditionally and irrevocably waives, to the fullest extent
permitted by law, any right to which it may be entitled, under Articles 2813,
2814, 2815, 2816, 2817, 2818, 2819, 2820, 2821, 2822, 2823, 2824, 2826, 2827,
2830, 2835, 2836, 2837, 2838, 2839, 2840, 2842, 2844, 2846, 2847, 2848, and 2849
of the Federal Civil Code (Código Civil Federal) and the corresponding
provisions of the Civil Codes of the States of Mexico and the Federal District.

(i) Each Guarantor subject to Brazilian law hereby expressly waives the benefits
set forth in the following articles of the Brazilian Civil Code (Law No. 10,406,
of January 10, 2002, as amended): articles 827, 829, 830, 834, 835, 837, 838 and
839 of the Brazilian Civil Code and article 595 of the Brazilian Code of Civil
Procedure (Law No. 5,869 of January 11, 1973, as amended).

(j) Each Guarantor warrants and agrees that each of the waivers set forth in
Section 3 and in this Section 4 is made with full knowledge of its significance
and consequences and that if any of such waivers are determined to be contrary
to any applicable law or public policy, such waivers shall be effective only to
the maximum extent permitted by applicable law.

5. RIGHTS OF SECURED CREDITORS. Subject to Sections 4 and 13, any Secured
Creditor may (except as shall be required by applicable statute and cannot be
waived) at any time and from time to time without the consent of, or notice to,
any Guarantor, without incurring responsibility to such Guarantor, without
impairing or releasing the obligations or liabilities of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:

(a) change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including, without limitation, any increase or decrease
in the rate of interest thereon or the principal amount thereof), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the guaranty herein made shall apply to the Guaranteed Obligations as so
changed, extended, increased, accelerated, renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property or other collateral by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

 

7



--------------------------------------------------------------------------------

(c) exercise or refrain from exercising any rights against any Borrower, any
other Guaranteed Party, any other Credit Party, any Subsidiary thereof, any
other guarantor of any Borrower or any other Guaranteed Party or others or
otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, Guarantors, other
guarantors, any Borrower, any other Guaranteed Party or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Borrower or any other Guaranteed Party to creditors of such Borrower or such
other Guaranteed Party other than the Secured Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Borrower or any other Guaranteed Party to the Secured
Creditors regardless of what liabilities of such Borrower or such other
Guaranteed Party remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
any of the Post Petition Secured Hedging Agreements, the Secured Post Petition
Cash Management Arrangements, the Credit Documents or any of the instruments or
agreements referred to therein, or otherwise amend, modify or supplement any of
the Post Petition Secured Hedging Agreements, the Secured Post Petition Cash
Management Arrangements, the Credit Documents or any of such other instruments
or agreements;

(h) act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against any Borrower or any other Guaranteed Party to
recover full indemnity for any payments made pursuant to this Guaranty; and/or

(i) take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guaranty (including,
without limitation, any action or omission whatsoever that might otherwise vary
the risk of such Guarantor or constitute a legal or equitable defense to or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against such Guarantor).

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Credit Documents or any other agreement or
instrument relating to the Guaranteed Obligations or of any security or
guarantee therefor shall affect, impair or be a defense to this Guaranty, and
this Guaranty shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or guarantor except
payment in full in cash of the Guaranteed Obligations.

 

8



--------------------------------------------------------------------------------

6. CONTINUING GUARANTY. This Guaranty is a continuing one and all liabilities to
which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon. No failure or delay on the
part of any Secured Creditor in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein expressly specified are cumulative and not
exclusive of any rights or remedies which any Secured Creditor would otherwise
have. No notice to or demand on any Guarantor in any case shall entitle such
Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Secured Creditor to
any other or further action in any circumstances without notice or demand. It is
not necessary for any Secured Creditor to inquire into the capacity or powers of
any Borrower or any other Guaranteed Party or the officers, directors, partners
or agents acting or purporting to act on its or their behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

7. SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS. Any indebtedness of any
Borrower or any other Guaranteed Party now or hereafter held by any Guarantor is
hereby subordinated to the indebtedness of such Borrower or such other
Guaranteed Party to the Secured Creditors; and such indebtedness of such
Borrower or such other Guaranteed Party to any Guarantor, if the Administrative
Agent or the Collateral Agent, after an Event of Default has occurred and is
continuing, so requests, shall be collected, enforced and received by such
Guarantor as trustee for the Secured Creditors and be paid over to the Secured
Creditors on account of the indebtedness of such Borrower or such other
Guaranteed Party to the Secured Creditors, but without affecting or impairing in
any manner the liability of such Guarantor under the other provisions of this
Guaranty. Prior to the transfer by any Guarantor of any note or negotiable
instrument evidencing any indebtedness of any Borrower or any other Guaranteed
Party to such Guarantor, such Guarantor shall mark such note or negotiable
instrument with a legend that the same is subject to this subordination. Without
limiting the generality of the foregoing, each Guarantor hereby agrees with the
Secured Creditors that it will not exercise any right of subrogation which it
may at any time otherwise have as a result of this Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise) until all
Guaranteed Obligations have been irrevocably paid in full in cash; provided,
that if any amount shall be paid to such Guarantor on account of such
subrogation rights at any time prior to the irrevocable payment in full in cash
of all the Guaranteed Obligations, such amount shall be held in trust for the
benefit of the Secured Creditors and shall forthwith be paid to the Secured
Creditors to be credited and applied upon the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Documents or,
if the Credit Documents do not provide for the application of such amount, to be
held by the Secured Creditors as collateral security for any Guaranteed
Obligations thereafter existing.

8. GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT OR COLLATERAL AGENT.
Notwithstanding anything to the contrary contained elsewhere in this Guaranty,
the Secured Creditors agree (by their acceptance of the benefits of this
Guaranty) that this Guaranty may be enforced only by the action of the
Administrative Agent or the Collateral Agent, in each case acting upon the
instructions of the Required Lenders and that no other Secured Creditor shall
have any right individually to seek to enforce or to enforce this Guaranty or to
realize upon the security to be granted by the Security Documents, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent or the Collateral Agent, for the benefit of the Secured
Creditors upon the terms of this Guaranty and the Security Documents. The
Secured Creditors further agree that this Guaranty may not be enforced against
any director, officer, employee, partner, member or stockholder of any Guarantor
(except to the extent such partner, member or stockholder is also a Guarantor
hereunder). It is understood and agreed that the agreement in this Section 8 is
among and solely for the benefit of the Secured Creditors and that, if the
Required Lenders so agree (without requiring the consent of any Guarantor), this
Guaranty may be directly enforced by any Secured Creditor.

 

9



--------------------------------------------------------------------------------

9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS. In order to induce
the Lenders to make Loans to the Borrowers pursuant to the DIP Credit Agreement,
in order to induce the Other DIP Creditors to execute, deliver, perform and
maintain the Post Petition Secured Hedging Agreements to which they are a party
and in order to induce the Post Petition Cash Management Creditors to execute,
deliver, perform and maintain the Secured Post Petition Cash Management
Arrangements to which they are a party, each Guarantor represents, warrants and
covenants that:

(a) such Guarantor (i) is a duly organized and validly existing Company in good
standing (or its equivalent) under the laws of the jurisdiction of its
organization, (ii) has all requisite Company power and authority to own its
assets, to carry on its business as now conducted and as proposed to be
conducted and to execute, deliver and perform its obligations under each Credit
Document to which it is a party and (iii) except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required;

(b) this Guaranty and each other Credit Document to which it is a party has been
duly authorized by all necessary Company action and, if required, stockholder
action;

(c) this Guaranty has been duly executed and delivered by such Guarantor and
constitutes, and each other Credit Document to which such Guarantor is to be a
party, when executed and delivered by such Guarantor, will constitute, a legal,
valid and binding obligation of such Guarantor enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

(d) the execution, delivery or performance by such Guarantor of this Guaranty
and any other Credit Document to which it is a party, nor compliance by it with
the terms and provisions hereof and thereof (a) does not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) for the registration of this Guaranty
together with its sworn translation into Portuguese language before the
competent Registry of Deeds and Documents in Brazil and (ii) such as have been
obtained or made and are in full force and effect and except filings necessary
to perfect Liens created under the Credit Documents, (b) will not violate any
Requirement of Law applicable to such Guarantor, (c) will not violate or result
in a default under any indenture or other material agreement or instrument
binding upon such Guarantor or any of its assets, or give rise to a right
thereunder to require any payment to be made by such Guarantor or give rise to a
right of, or result in, termination, cancellation or acceleration of any
material obligation thereunder, and (d) will not result in the creation or
imposition of any Lien on any asset of such Guarantor, except Liens created
under the Credit Documents;

 

10



--------------------------------------------------------------------------------

(e) there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of such Guarantor,
threatened against or affecting such Guarantor or any of its Subsidiaries
(x) that could reasonably be expected, individually or in the aggregate, to
(i) result in a Material Adverse Effect or (ii) adversely affect in any material
respect the ability of such Guarantor to consummate the Transaction or (y) with
respect to this Guaranty or any other Credit Document;

(f) until the termination of the Total Commitment and until such time as no Note
remains outstanding and all Guaranteed Obligations have been paid in full (other
than indemnities described in Section 13.13 of the DIP Credit Agreement and
analogous provisions in the Security Documents which are not then due and
payable), such Guarantor will comply, and will cause each of its Subsidiaries to
comply, with all of the applicable provisions, covenants and agreements
contained in Sections 9 and 10 of the DIP Credit Agreement, and will take, or
will refrain from taking, as the case may be, all actions that are necessary to
be taken or not taken so that no violation of any provision, covenant or
agreement contained in Sections 9 and 10 of the DIP Credit Agreement, and so
that no Default or Event of Default, is caused by the actions of such Guarantor
or any of its Subsidiaries; and

(g) an executed (or conformed) copy of each of the Credit Documents, the Post
Petition Secured Hedging Agreements and each document evidencing the Secured
Post Petition Cash Management Arrangements has been made available to a senior
officer of such Guarantor and such officer is familiar with the contents
thereof; and

(h) such Guarantor has received adequate consideration to support its guarantee
of the obligations of the Borrowers under this Guaranty and the other Credit
Documents.

10. EXPENSES. The Guarantors hereby jointly and severally agree to pay all
reasonable out-of-pocket costs and expenses of the Collateral Agent, the
Administrative Agent and each other Secured Creditor in connection with the
enforcement of this Guaranty and the protection of the Secured Creditors’ rights
hereunder and any amendment, waiver or consent relating hereto (including, in
each case, without limitation, the reasonable fees and disbursements of counsel
(including in-house counsel) employed by any of the Collateral Agent, the
Administrative Agent and each other Secured Creditor).

 

11



--------------------------------------------------------------------------------

11. BENEFIT AND BINDING EFFECT. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
Secured Creditors and their successors and assigns.

12. AMENDMENTS; WAIVERS. Neither this Guaranty nor any provision hereof may be
changed, waived, discharged or terminated except with the written consent of
each Guarantor directly affected thereby (it being understood that the addition
or release of any Guarantor hereunder shall not constitute a change, waiver,
discharge or termination affecting any Guarantor other than the Guarantor so
added or released) and with the written consent of the Required Lenders (or, to
the extent required by Section 13.12 of the DIP Credit Agreement, with the
written consent of each Lender); provided, that any change, waiver, modification
or variance affecting the rights and benefits of a single Class (as defined
below) of Secured Creditors (and not all Secured Creditors in a like or similar
manner) shall also require the written consent of the Requisite Creditors (as
defined below) of such Class of Secured Creditors. For the purpose of this
Guaranty, the term “Class” shall mean each class of Secured Creditors, i.e.,
whether (x) the DIP Lender Creditors as holders of the DIP Credit Document
Obligations, (y) the Other DIP Creditors as the holders of the Post Petition
Hedging Obligations or (z) the Post Petition Cash Management Creditors as the
holders of the Post Petition Cash Management Obligations. For the purpose of
this Guaranty, the term “Requisite Creditors” of any Class shall mean (x) with
respect to the DIP Credit Document Obligations, the Required Lenders (or, to the
extent required by Section 13.12 of the DIP Credit Agreement, each Lender),
(y) with respect to the Post Petition Hedging Obligations, the holders of at
least a majority of all Post Petition Hedging Obligations outstanding from time
to time under the Post Petition Secured Hedging Agreements and (z) with respect
to the Post Petition Cash Management Obligations, the holders of at least a
majority of all Post Petition Cash Management Obligations outstanding from time
to time under the Secured Post Petition Cash Management Arrangements.

13. SET OFF. In addition to any rights now or hereafter granted under applicable
law (including, without limitation, Section 151 of the New York Debtor and
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default, each Secured
Creditor is hereby authorized, at any time or from time to time, without notice
to any Guarantor or to any other Person, any such notice being expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special) and any other indebtedness at any time held or owing by such Secured
Creditor to or for the credit or the account of such Guarantor, against and on
account of the obligations and liabilities of such Guarantor to such Secured
Creditor under this Guaranty, irrespective of whether or not such Secured
Creditor shall have made any demand hereunder and although said obligations,
liabilities, deposits or claims, or any of them, shall be contingent or
unmatured. Notwithstanding anything to the contrary contained in this Guaranty,
at any time that the Guaranteed Obligations shall be secured by any Real
Property located in the State of California, no Secured Creditor shall exercise
any right of set-off, lien or counterclaim or take any court or administrative
action or institute any proceedings to enforce any provision of this Guaranty
without the prior consent of the Administrative Agent or the Required Lenders
or, to the extent required by Section 13.12 of the DIP Credit Agreement, all of
the Lenders, if such setoff or action or proceeding would or might (pursuant to
Sections 580a, 580b, 580d and 726 of the California Code of Civil Procedure or
Section 2924 of the California Civil Code, if applicable, or otherwise) affect
or impair the validity, priority, or enforceability of the liens granted to the
Collateral Agent pursuant to the Security Documents or the enforceability of the
Guaranteed Obligations hereunder, and any attempted exercise by any Secured
Creditor or the Administrative Agent of any such right without obtaining such
consent of the Required Lenders or the Administrative Agent shall be null and
void. It is understood and agreed that the foregoing sentence of this Section 13
is for the sole benefit of the Secured Creditors and may be amended, modified or
waived in any respect by the Required Lenders (without any requirement of prior
notice to or consent by any Credit Party or any other Person) and does not
constitute a waiver of any rights against any Credit Party or against any
Collateral. Each Secured Creditor (by its acceptance of the benefits hereof)
acknowledges and agrees that the provisions of this Section 13 are subject to
the sharing provisions set forth in Section 13.06 of the DIP Credit Agreement.

 

12



--------------------------------------------------------------------------------

14. NOTICE. Except as otherwise specified herein, all notices, requests, demands
or other communications to or upon the respective parties hereto shall be sent
or delivered by mail, telecopy or courier service and all such notices and
communications shall, when mailed, telecopied or sent by courier, be effective
when deposited in the mails or delivered to the overnight courier, as the case
may be, except that notices and communications to the Administrative Agent or
any Guarantor shall not be effective until received by the Administrative Agent
or such Guarantor, as the case may be. All notices and other communications
shall be in writing and addressed to such party at (i) in the case of any DIP
Lender Creditor, as provided in the DIP Credit Agreement, (ii) in the case of
any Guarantor, to the care of the U.S. Borrower to the address specified in
Section 13.03 of the DIP Credit Agreement, (iii) in the case of any Other DIP
Creditor, at such address as such Other DIP Creditor shall have specified in
writing to the Guarantors, and (iv) in the case of any Post Petition Cash
Management Creditor, at such address as such Post Petition Cash Management
Creditor shall have specified in writing to the Guarantors; or in any case at
such other address as any of the Persons listed above may hereafter notify the
others in writing.

15. REINSTATEMENT. If any claim is ever made upon any Secured Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including, without limitation, any Borrower or any
other Guaranteed Party), then and in such event each Guarantor agrees that any
such judgment, decree, order, settlement or compromise shall be binding upon
such Guarantor, notwithstanding any revocation hereof or the cancellation of any
Note, any Post Petition Secured Hedging Agreement, any Secured Post Petition
Cash Management Arrangement or any other instrument evidencing any liability of
any Borrower or any other Guaranteed Party, and such Guarantor shall be and
remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY.
(a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE SECURED CREDITORS AND OF
THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK. Any legal action or proceeding with respect to
this Guaranty or any other Credit Document to which any Guarantor is a party may
be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, in each case located within the
City of New York, and, by execution and delivery of this Guaranty, each party to
this Guaranty hereby irrevocably submits for itself and in respect of its
property, generally and unconditionally, to the jurisdiction of the aforesaid
courts. Each party to this Guaranty hereby further irrevocably waives any claim
that any such courts lack jurisdiction over such party, and agrees not to plead
or claim, in any legal action or proceeding with respect to this Guaranty or any
other Credit Document to which the relevant party is a party brought in any of
the aforesaid courts, that any such court lacks jurisdiction over such party.
Each Guarantor (except each Mexican Guarantor) further irrevocably consents to
the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to each Guarantor as set forth in Section 14 hereof, such
service to become effective 30 days after such mailing.

 

13



--------------------------------------------------------------------------------

Each Mexican Guarantor hereby irrevocably designates, appoints and empowers
Corporation Service Company, with offices on the date hereof at 80 State Street,
Albany, NY 12207, as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents which may be served in
any such action or proceeding. If for any reason such designee, appointee and
agent shall cease to be available to act as such, each Mexican Guarantor agrees
to designate a new designee, appointee and agent in New York City on the terms
and for the purposes of this provision reasonably satisfactory to the
Administrative Agent under this Agreement.

Each Brazilian Guarantor hereby irrevocably designates, appoints and empowers
Corporation Service Company, with offices on the date hereof at 80 State Street,
Albany, NY 12207, as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents which may be served in
any such action or proceeding. If for any reason such designee, appointee and
agent shall cease to be available to act as such, each Brazilian Guarantor
agrees to designate a new designee, appointee and agent in New York City on the
terms and for the purposes of this provision reasonably satisfactory to the
Administrative Agent under this Agreement.

Each Guarantor hereby irrevocably waives (to the fullest extent permitted by
applicable law) any objection to such service of process and further irrevocably
waives (to the fullest extent permitted by applicable law) and agrees not to
plead or claim in any action or proceeding commenced hereunder or under any
other Credit Document to which such Guarantor is a party that such service of
process was in any way invalid or ineffective. Nothing herein shall affect the
right of any of the Secured Creditors to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
each Guarantor in any other jurisdiction.

 

14



--------------------------------------------------------------------------------

(b) Each party to this Guaranty hereby irrevocably waives (to the fullest extent
permitted by applicable law) any objection which it may now or hereafter have to
the laying of venue of any of the aforesaid actions or proceedings arising out
of or in connection with this Guaranty or any other Credit Document to which
such party is a party brought in the courts referred to in clause (a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that such action or proceeding brought in any such court has been brought
in an inconvenient forum and waives the right to any other jurisdiction to which
it may be entitled by reason of its present or future domicile or otherwise.

(c) EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS
OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY,
THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

17. RELEASE OF LIABILITY OF GUARANTOR UPON SALE OR DISSOLUTION. In the event
that all of the capital stock or other Equity Interests of one or more
Guarantors is sold or otherwise disposed of or liquidated in compliance with the
requirements of the DIP Credit Agreement (or such sale, other disposition or
liquidation has been approved in writing by the Required Lenders (or all the
Lenders if required by Section 13.12 of the DIP Credit Agreement)) and the
proceeds of such sale, disposition or liquidation are applied in accordance with
the provisions of the DIP Credit Agreement, to the extent applicable, such
Guarantor shall, upon consummation of such sale or other disposition (except to
the extent that such sale or disposition is to Holdings or any of its
Wholly-Owned Subsidiaries), be released from this Guaranty automatically and
without further action and this Guaranty shall, as to each such Guarantor or
Guarantors, terminate, and have no further force or effect (it being understood
and agreed that the sale of one or more Persons that own, directly or
indirectly, all of the capital stock or other Equity Interests of any Guarantor
shall be deemed to be a sale of such Guarantor for the purposes of this
Section 17).

18. CONTRIBUTION. At any time a payment in respect of the Guaranteed Obligations
is made under this Guaranty, the right of contribution of each Guarantor against
each other Guarantor shall be determined as provided in the immediately
following sentence, with the right of contribution of each Guarantor to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Guaranteed Obligations under this Guaranty. At any time that a
Relevant Payment is made by a Guarantor that results in the aggregate payments
made by such Guarantor in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment exceeding such Guarantor’s Contribution
Percentage (as defined below) of the aggregate payments made by all Guarantors
in respect of the Guaranteed Obligations to and including the date of the
Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been irrevocably paid in full in cash and the Total Commitment,
it being expressly recognized and agreed by all parties hereto that any
Guarantor’s right of contribution arising pursuant to this Section 18 against
any other Guarantor shall be expressly junior and subordinate to such other
Guarantor’s obligations and liabilities in respect of the Guaranteed Obligations
and any other obligations owing under this Guaranty. As used in this Section 18:
(i) each Guarantor’s “Contribution Percentage” shall mean the percentage
obtained by dividing (x) the Adjusted Net Worth (as defined below) of such
Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the
“Adjusted Net Worth” of each Guarantor shall mean the greater of (x) the Net
Worth (as defined below) of such Guarantor and (y) zero; and (iii) the “Net
Worth” of each Guarantor shall mean the amount by which the fair saleable value
of such Guarantor’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Guaranty)
on such date. Notwithstanding anything to the contrary contained above, any
Guarantor that is released from this Guaranty pursuant to Section 17 hereof
shall thereafter have no contribution obligations, or rights, pursuant to this
Section 18, and at the time of any such release, if the released Guarantor had
an Aggregate Excess Amount or an Aggregate Deficit Amount, same shall be deemed
reduced to $0, and the contribution rights and obligations of the remaining
Guarantors shall be recalculated on the respective date of release (as otherwise
provided above) based on the payments made hereunder by the remaining
Guarantors. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 18, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations have been irrevocably paid in
full in cash. Each of the Guarantors recognizes and acknowledges that the rights
to contribution arising hereunder shall constitute an asset in favor of the
party entitled to such contribution. In this connection, each Guarantor has the
right to waive its contribution right against any Guarantor to the extent that
after giving effect to such waiver such Guarantor would remain solvent, in the
determination of the Required Lenders.

 

15



--------------------------------------------------------------------------------

19. LIMITATION ON GUARANTEED OBLIGATIONS. Each Guarantor and each Secured
Creditor (by its acceptance of the benefits of this Guaranty) hereby confirms
that it is its intention that this Guaranty not constitute a fraudulent transfer
or conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act of any similar Federal or state law. To effectuate the foregoing
intention, each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) hereby irrevocably agrees that the Guaranteed
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are relevant under such laws and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among such Guarantor and the other
Guarantors, result in the Guaranteed Obligations of such Guarantor in respect of
such maximum amount not constituting a fraudulent transfer or conveyance.

 

16



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Guaranty, (i) the guarantee,
indemnity and other obligations of Cooper-Standard Automotive International B.V.
expressed to be assumed in this Guaranty shall be deemed not to be assumed
by Cooper-Standard Automotive International BV to the extent that such
guarantee, indemnity and other obligations would constitute unlawful financial
assistance within the meaning of Section 2:207(c) or 2:98(c) of the Dutch Civil
Code (Burgerlijk Wetboek) and (ii) the payment obligations of Cooper-Standard
Automotive International B.V., CSA International Holdings Coöperatief U.A., and
CSA International Holdings CV under Section 1 hereof in respect of Guaranteed
Obligations owing by the U.S. Borrower (and under pledges securing such
Guaranteed Obligations owing by the U.S. Borrower) shall be limited to an amount
of Guaranteed Obligations not in excess of $60,000,000 and the provisions of
this Guaranty and the other Credit Documents shall be construed accordingly.

20. COUNTERPARTS. This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the U.S. Borrower and the Administrative
Agent.

21. PAYMENTS. All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense, will be made on the same basis as
payments are made by the Borrowers under Sections 5.03 and 5.04 of the DIP
Credit Agreement and in accordance with the following provisions of this
Section.

(a) The Guarantors obligations hereunder to make payments in U.S. Dollars shall
not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than U.S. Dollars,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent, the Collateral Agent or the respective
other Secured Creditor of the full amount of U.S. Dollars expressed to be
payable to the Administrative Agent, the Collateral Agent or such other Secured
Creditor under this Guaranty or the other Credit Documents or any Swap
Agreement, as applicable. If for the purpose of obtaining or enforcing judgment
against any Guarantor in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than U.S. Dollars (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in U.S. Dollars, the conversion shall be made, at the U.S. Dollar Equivalent
thereof, as the case may be, or, in the case of conversion into other
currencies, at the rate of exchange (as quoted by the Administrative Agent or if
the Administrative Agent does not quote a rate of exchange on such currency, by
a known dealer in such currency designated by the Administrative Agent)
determined, in each case, as of the date immediately preceding the day on which
the judgment is given (such day being hereinafter referred to as the “Judgment
Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Guarantors jointly and severally covenant and agree to pay, or cause to be paid,
such additional amounts, if any (but in any event not a lesser amount), as may
be necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of U.S. Dollars which could have been purchased with the
amount of Judgment Currency stipulated in the judgment or judicial award at the
rate of exchange prevailing on the Judgment Currency Conversion Date.

 

17



--------------------------------------------------------------------------------

(c) For purposes of determining the U.S. Dollar Equivalent or any other rate of
exchange for this Section 21, such amounts shall include any premium and costs
payable in connection with the purchase of U.S. Dollars.

22. ADDITIONAL GUARANTORS. It is understood and agreed that any Subsidiary of
Holdings that is required to execute a counterpart of this Guaranty after the
Effective Date pursuant to the DIP Credit Agreement shall become a Guarantor
hereunder by (x) executing and delivering a counterpart hereof to the
Administrative Agent or (y) executing an assumption agreement and delivering
same to the Administrative Agent, in each case as may be requested by (and in
form and substance reasonably satisfactory to) the Administrative Agent and
(z) taking all actions as specified in this Guaranty as would have been taken by
such Guarantor had it been an original party to this Guaranty, in each case with
all documents and actions required to be taken to be taken above to the
reasonable satisfaction of the Administrative Agent.

23. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Guaranty
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Guaranty.

* * *

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first written above.

 

COOPER-STANDARD AUTOMOTIVE FLUID SYSTEMS MEXICO HOLDING LLC,

    as a Guarantor

By:   COOPER-STANDARD AUTOMOTIVE INC., as Sole Member By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   V.P., General Counsel and Secretary

COOPER-STANDARD AUTOMOTIVE NC L.L.C.,

    as a Guarantor

By:   COOPER-STANDARD AUTOMOTIVE INC., as Sole Member By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   V.P., General Counsel and Secretary

COOPER-STANDARD AUTOMOTIVE OH, LLC,

    as a Guarantor

By:   COOPER-STANDARD AUTOMOTIVE INC., as Sole Member By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   V.P., General Counsel and Secretary

 

[Global Subsidiaries Guaranty]



--------------------------------------------------------------------------------

CSA SERVICES INC.,

    as a Guarantor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   Secretary

NISCO HOLDING COMPANY,

    as a Guarantor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   Secretary

NORTH AMERICAN RUBBER, INCORPORATED,

     as a Guarantor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   Secretary

STANTECH, INC.,

    as a Guarantor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   Secretary

STERLING INVESTMENTS COMPANY,

    as a Guarantor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   Secretary

 

[Global Subsidiaries Guaranty]



--------------------------------------------------------------------------------

WESTBORN SERVICE CENTER, INC.,

    as a Guarantor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   Secretary

COOPER-STANDARD AUTOMOTIVE FHS INC.,

    as a Guarantor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   Vice President and Secretary

COOPER-STANDARD AUTOMOTIVE DE MEXICO, S.A. DE C.V.,

     as a Guarantor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   Legal Representative

COOPER-STANDARD AUTOMOTIVE SERVICES, S.A. DE C.V.,

     as a Guarantor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   Legal Representative

COOPERMEX, S.A. DE C.V.,

    as a Guarantor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   Legal Representative

 

[Global Subsidiaries Guaranty]



--------------------------------------------------------------------------------

MANUFACTURERA EL JARUDO, S.DE R.L. DE C.V.,

    as a Guarantor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   Legal Representative

COOPER-STANDARD AUTOMOTIVE FLUID SYSTEMS DE MEXICO, S. DE R.L. DE C.V.,

     as a Guarantor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   Legal Representative

COOPER-STANDARD AUTOMOTIVE DE MEXICO FLUID SERVICES, S. DE R.L. DE C.V.,

     as a Guarantor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   Legal Representative

COOPER-STANDARD AUTOMOTIVE FHS, S.A. DE C.V.,

     as a Guarantor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   Legal Representative

COOPER-STANDARD AUTOMOTIVE BRASIL SEALING LTDA.,

     as a Guarantor

By:  

/s/ Glenn Dong and Timothy W. Hefferon

  Name:   Glenn Dong and Timothy W. Hefferon   Title:   Attorneys in Fact

 

[Global Subsidiaries Guaranty]



--------------------------------------------------------------------------------

COOPER-STANDARD AUTOMOTIVE BRASIL FLUID SYSTEMS LTDA.,

     as a Guarantor

By:  

/s/ Glenn Dong and Timothy W. Hefferon

  Name:   Glenn Dong and Timothy W. Hefferon   Title:   Attorneys in Fact

ITATIAIA STANDARD INDUSTRIAL LTDA.,

    as a Guarantor

By:  

/s/ Glenn Dong and Timothy W. Hefferon

  Name:   Glenn Dong and Timothy W. Hefferon   Title:   Attorneys in Fact

CSA INTERNATIONAL HOLDINGS CV,

    as a Guarantor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   Attorney in Fact

CSA INTERNATIONAL HOLDINGS COÖPERATIEF U.A.,

     as a Guarantor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   Attorney in Fact

COOPER-STANDARD AUTOMOTIVE INTERNATIONAL HOLDINGS BV,

     as a Guarantor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   Attorney in Fact

 

[Global Subsidiaries Guaranty]



--------------------------------------------------------------------------------

Accepted and Agreed to:

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent

 

By:  

/s/ Omayra Laucella

  Name:   Omayra Laucella   Title:   Vice President By:  

/s/ Scottye Lindsey

  Name:   Scottye Lindsey   Title:   Director

 

[Global Subsidiaries Guaranty]